Case 14-06248        Doc 31     Filed 04/04/19     Entered 04/04/19 11:54:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06248
         Lucius V Evans

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/25/2014.

         2) The plan was confirmed on 04/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/11/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,636.00.

         10) Amount of unsecured claims discharged without payment: $18,546.75.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-06248        Doc 31      Filed 04/04/19    Entered 04/04/19 11:54:23                Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $14,358.36
         Less amount refunded to debtor                          $138.36

 NET RECEIPTS:                                                                                  $14,220.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,900.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $728.72
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,628.72

 Attorney fees paid and disclosed by debtor:                 $100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 ALSHADAR WILLIAMS               Priority       1,000.00            NA              NA            0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F Unsecured      10,551.00     10,551.80        10,551.80      3,811.67        0.00
 ATLAS ACQUISITIONS LLC          Unsecured      1,200.00       1,105.86        1,105.86           0.00       0.00
 BARONS CREDITORS SERVICE CORP Unsecured              NA         132.50          132.50          47.86       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            419.00        419.00          419.00        151.36        0.00
 ILLIANA FINANCIAL CU            Secured             0.00          0.00            0.00           0.00       0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured          273.00        273.49          273.49          98.79       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured     12,500.00       7,467.57        7,467.57      2,697.54        0.00
 ILLINOIS DEPT OF HEALTHCARE     Priority            0.00           NA              NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority          600.00           NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       3,500.00           0.00            0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         605.48          605.48        218.72        0.00
 LVNV FUNDING                    Unsecured         607.00        607.35          607.35        219.40        0.00
 MERRICK BANK                    Unsecured         547.00        451.18          451.18        162.98        0.00
 PAYDAY LOAN STORE               Unsecured         950.00        949.00          949.00        342.81        0.00
 PREMIER BANKCARD/CHARTER        Unsecured         762.00        762.31          762.31        275.37        0.00
 EDUCATION SALLIE MAE            Unsecured      1,500.00            NA              NA            0.00       0.00
 ENHANCED RECOVERY CORP          Unsecured         238.00           NA              NA            0.00       0.00
 ILLIANA FINANCIAL CU            Unsecured      1,246.00            NA              NA            0.00       0.00
 500 FAST CASH                   Unsecured         800.00           NA              NA            0.00       0.00
 CREDIT COLLECTION COMCAST       Unsecured         335.00           NA              NA            0.00       0.00
 SPOT LOAN                       Unsecured         900.00        984.26          984.26        355.55        0.00
 UNITED STUDENT AID FUNDS        Unsecured      1,877.00       3,347.50        3,347.50      1,209.23        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-06248        Doc 31      Filed 04/04/19     Entered 04/04/19 11:54:23              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,657.30          $9,591.28              $0.00


 Disbursements:

         Expenses of Administration                             $4,628.72
         Disbursements to Creditors                             $9,591.28

 TOTAL DISBURSEMENTS :                                                                      $14,220.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
